DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of invention I, Claims 1-2 in the reply filed on June 6, 2022 is acknowledged.
	Claims 3-4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Restriction currently maintained as other methods can be practiced for the apparatus.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (JP2018079689A) with English machine translation in view of Fujikawa (US 5,795,509) from IDS dated February 25, 2021.
	Regarding Claim 1, Yokoyama discloses an injection device (Fig. 1, abstract, paragraph [0012] injection device – 10) comprising:
an injection cylinder  (Figs. 1, 2 paragraph [0035] injection cylinder – 30 which accumulates a molding material and has an injection nozzle at the front (Figs. 1, 2 paragraph [0035] a nozzle cylinder – 32 at the front end of the injection cylinder – 30); 
an injection plunger which is moved backward in the injection cylinder (Fig.2 paragraphs [0035] [0038] I an injection plunger (plunger ) – 31 in the injection cylinder hole – 30a of the injection cylinder – 30....;...injection plunger – 31 retracted); 
[AltContent: textbox (Yokoyama)][AltContent: textbox (Instant invention)]an injection plunger driving device which moves the injection plunger backward (Fig. 2 paragraph [0035] an injection drive device – 34 for moving the injection plunger – 31 forward and backward...); an injection controller (paragraph [0012] injection device – 10 ...driven and controlled by a control unit appears to correspond to injection control unit – 8 in Fig.1 from instant invention See figures below); and a position detection device which detects a position of the injection plunger (Fig. 1 paragraph [0038] injection plunger – 31 reaches the position of the injection stroke, that is, when the measurement is completed see also feature marked 38 which appears to correspond to position detection device of instant invention).
  
    PNG
    media_image1.png
    554
    586
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    833
    784
    media_image2.png
    Greyscale



However, while Yokoyama teaches an injection controller, it is silent as it being configured to calculate a retreat speed of the plunger in a plastication metering step.
Fujikawa discloses a preplasticization type injection molding machine (Fig. 1, abstract, Col. 4 ll. 20-22) with an injection chamber and a plunger, which is moveable in the forward and backward directions (Fig. 1 injection chamber – 20 plunger – 22) and an injection controller (Col. 5 ll. 1- 6 microcomputer control means – 5 for displaying a control state of injection ...and a member M for storing the measurement position of the plunger – 22). The term “blocking” refers to the plasticization screw moved forward to close the connection between the plasticization and injection chambers, followed by injections.	
 Fujikawa further discloses that the injection controller is configured to calculate a retreat speed of the injection plunger (Fig. 2 Col. 8 ll. 44-46 fill control (s200) fill control gives priority to speed control on the basis of the position of the plunger...: Col. 6 ll. 2-4 resin in the gap – B is pushed into the injection chamber – 20 causing the plunger – 22 to move backward by that amount...) in a plastication metering step of an n-th injection cycle from a metering time of the injection plunger measured by the position detection device in a plastication metering step of an (n-1)-th injection cycle (Col. 7  ll. 33- 53 where a reference position – S is set and corrections are given based  on stored n-1 preliminary compression positions see – Col. 8 ll. 5-9), and retreats the injection plunger at the retreat speed to perform metering (Col. 7 ll. 17-32 blocking operation starts (S130) causing the plunger to move backward to the block position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yokoyama with Fujikawa whereby an injection device with an injection controller, which controls an injection  plunger to move backward would have this controller configured to calculate a retreat speed of the injection plunger in a plastication metering step of an nth injection cycle from a metering time of the injection plunger measured by the position detection device in a plastication metering step of an (n-1)th injection cycle, and retreating the injection plunger at the retreat speed to perform metering,
This is beneficial because in each cycle the plunger moves backward (Col. 6 ll. 3-4) and moves forward a measured amount after completion of a preliminary compression, which is measured as a preliminary compression position and stored  (Col. 6 ll. 10-13).
This makes it possible to accurately measure the volume of the molten resin material independent of the volume of dissolved gas. This is	because the bubbles of dissolved gas are compressed to a negligibly small volume, resulting in the density of the molten resin being substantially the same as the original density of the resin. In addition, this preliminary compression makes the density of the molten resin in the injection chamber uniform (Col. 6 ll. 13-21)..
However, Fujikawa is silent as to whether the metering steps of an (n-1)th or nth  injection cycle are integers of 3 or more.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the metering steps of an n-1th or nth  injection cycle are integers of 3 or more since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art 
One would be motivated to do this because initially judgement is made after a pre-set time has elapsed as to whether or not molding is to be continued.. This is performed by comparing the variable n with the panned number of molding cycles  N (Col. 6 l. 64 – Col. 7 l. 3). 

Regarding Claim  2, the combination of Yokoyama and Fujikawa disclose all the limitations of Claim 1 and Fujikawa further discloses that in the plastication metering step of the nth injection cycle (Col. 7 ll. 12-14), the injection controller retreats the injection plunger at the retreat speed to a position at which the injection plunger has been moved from a pre-set metering end position toward the injection nozzle side by a certain width (Col. 7 ll. 21-32 filling operation is performed on the basis of the preliminary compression position .

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748